Citation Nr: 0426742	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

It is contended by and on behalf of the veteran that he 
presently suffers from residuals of a head injury, left knee 
disorder, and PTSD as a result of a trash ejector failure 
while serving on board the USS Thomas Jefferson.  Although 
this incident is not reflected in his service medical or 
personnel records, a fellow service member has submitted 
statements which corroborate the veteran's recollection of 
the incident.  In addition, the veteran claims to have sought 
treatment for headaches subsequent to this incident from the 
clinic at Balboa Naval Hospital.  There is no evidence to 
suggest that the RO has attempted to obtain copies of 
pertinent records from Balboa Naval Hospital.  

A May 2000 response from the Department of the Navy, Office 
of the Chief of Operations, suggests that the deck logs from 
the USS Thomas Jefferson could be searched if the events 
searched for were narrowed down by place and time.  During 
his November 2000 personal hearing before a hearing officer 
at the RO, the veteran testified that the trash ejector 
failure and resulting accident occurred sometime between 
November 17, 1975, and December 25, 1975.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should request copies of all 
clinical records from Balboa Naval 
Hospital pertaining to the veteran.

3.  The RO should verify the dates of 
service on the USS Thomas Jefferson for 
the service member who claims to have 
served with the veteran at the time of 
the trash ejector failure and resulting 
accident.

4.  The RO should request verification 
from the Department of the Navy, Office 
of the Chief of Operations, of a trash 
ejector failure and resulting accident on 
the USS Thomas Jefferson sometime between 
November 17, 1975, and December 25, 1975.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




